Citation Nr: 1035368	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for scar residuals of a 
laceration of the left leg (left leg scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over this claim is now with the RO in 
Albuquerque, New Mexico.

In July 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

In August 2008, the Veteran successfully completed a substantive 
appeal of the above five issues listed on the title page of this 
decision.  The Veteran was subsequently issued a supplemental 
statement of the case in August 2009 readjudicating those five 
issues as the Veteran had undergone an informal conference with a 
Decision Review Officer in May 2009.

The Veteran submitted another Form 9, substantive appeal, to the 
RO in August 2009.  In that substantive appeal, the Veteran 
stated that he read the supplemental statement of the case and 
was only appealing the issues of "1.  Lower Back; 4.  Left Knee; 
and 5.  Laceration of Left Knee."  

However, during the personal hearing before the undersigned in 
July 2010, all five issues were listed at the beginning of the 
hearing.  While it is unclear whether the Veteran intended to 
withdraw the issues of service connection for a left hip 
disability and a left ankle disability, the Board finds no 
prejudice in adjudicating these claims in this decision as the 
Veteran successfully completed a substantive appeal of all five 
issues.

During the July 2010 personal hearing, the Veteran testified that 
he was currently employed.  However, due to his claimed 
disabilities, he missed an estimated three months of work in the 
past year.  Hearing transcript at 14-15.  Regardless of this 
statement, there is no cogent evidence of unemployability in the 
claims file and the Board cannot conclude that entitlement to a 
TDIU rating was raised by the record.  See 38 C.F.R. § 4.16(a) 
(2009) (stating that TDIU rating may be assigned where veteran is 
"unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities " (emphasis 
added)); Comer, supra.

The issue of service connection for a left thigh 
disability appears to have been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's back disability did not have onset in service 
and is not otherwise etiologically related to his active service.

2.  The Veteran does not currently suffer from a left hip 
disability, a left ankle disability, or a left knee disability 
and did not suffer from a left hip disability, a left ankle 
disability, or a left knee disability during any time period on 
appeal.  

3.  The Veteran's left leg scar was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, a 
left hip disability, a left ankle disability, and a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

2.  The criteria for service connection for a left leg scar have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Back, Left Hip, Left Ankle, and Left Knee Disabilities

The Veteran alleges that he was involved in a car accident while 
in service in 1968.  As a result of his injuries in the car 
accident, the Veteran contends that he currently suffers from a 
back disability, a left hip disability, a left ankle disability, 
and a left knee disability.  In support of his claim, the Veteran 
submitted pictures of a 1955 Chevy, which appears to have been 
involved in an accident.  In addition, there is a picture of the 
Veteran with crutches, ostensibly taken after the car accident.  
The pictures are not dated.

Service treatment reports are absent for any complaints of, or 
treatment for, a back disability, a left hip disability, a left 
ankle disability, or a left knee disability.  A separation report 
of medical examination from January 1969 indicated a normal 
clinical evaluation of the Veteran's spine and lower extremities, 
providing evidence against this claim.  

More importantly, in an associated report of medical history, the 
Veteran himself reported that he did not then have nor ever had 
swollen or painful joints, history of broken bones, "trick" or 
locked knees, or any bone, joint, or other deformity, or 
recurrent back pain, providing factual evidence against his own 
claim at the time of his separation. 

The Board notes that there is no other medical evidence of record 
to indicate that the Veteran was, in fact, in a car accident or 
that he was treated for any injuries related to a car accident.

These records, as a whole, tend to show that the Veteran did not 
have symptoms of a back, left hip, left ankle, or left knee 
condition in service, and weigh heavily against his claim for 
service connection for a back, left hip, left ankle, and left 
knee disability.

Even assuming, arguendo, that the Veteran was involved in a car 
accident and sustained injuries, as argued, the Veteran does not 
demonstrate current diagnoses of left hip, left ankle, or left 
knee disabilities.

Significantly, upon review of the Veteran's VA outpatient 
treatment reports, there is no indication of any complaints for, 
or treatment of, a left hip, left ankle, or a left knee 
disability post-service.  

One of the most recent VA outpatient treatment reports from April 
2010 revealed the Veteran's Active Problem List.  Left hip, left 
ankle, and left knee conditions were not included on this 
problem list.  

An electromyography (EMG) of the left lower extremity, performed 
in June 2009, was within normal limits.  In addition, a Doppler 
ultrasound of the lower extremity, conducted to rule out deep 
venous thrombosis, was negative for superficial or deep venous 
thrombophlebitis.  More importantly, there was no diagnosis for a 
left hip, a left ankle, or a left knee condition as a result of 
the EMG.

A VA treatment report from January 2010 indicated that the 
Veteran complained of leg pain.  It did not specify whether this 
included pain in his left hip, left ankle, or left knee.  In 
addition, in February 2010, the Veteran had a dull pain to deep 
palpation over the medial aspect of his left knee.  Again, no 
diagnosis was given for a left knee disability.

In this regard, it is important for the Veteran to understand 
that an indication of "pain" is not evidence of a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  

In short, even assuming that the Veteran's complaint of leg pain 
in January 2010 included pain in his left hip, left ankle, and 
left knee, and even considering the pain of his left knee in 
February 2010, episodes of pain do not, standing alone, 
constitute a current, chronic "disability".

Service treatment records and VA outpatient treatment reports 
constitute strong evidence against the Veteran's claim for 
service connection for a left hip, a left ankle, and a left knee 
disability.  Significantly, the Veteran does not have a current 
diagnosis of the claimed conditions.  Even if it did, there is 
nothing to indicate that an accident in service (assuming it 
occurred) caused any problem decades after service and the most 
probative evidence in this case suggests no accident in service 
(or, at best, an accident in service that left the Veteran with 
no residual disability).  

As discussed above, entitlement to service connection for disease 
or injury is limited to cases in which in-service incidents have 
resulted in the claimed disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability for the 
left hip, left ankle, and left knee, there can be no valid claim 
for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the presence of a chronic 
disability at any time during the claim process can support a 
grant of service connection if there is a relationship to 
service, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, 
as in this case, there is no evidence of a left hip, a left 
ankle, or a left knee disability during the claim period, that 
holding is inapplicable.

With respect to the Veteran's claim for service connection for a 
back disability, numerous VA outpatient treatment reports reveal 
that the Veteran has a diagnosis of lumbago, or low back pain.  
Indeed, one of the most recent treatment reports from April 2010 
identified lumbago on the Veteran's Active Problem List.

However, the Board notes the multi-year gap of approximately 37 
years between discharge from active duty service in January 1969 
and initial reported symptoms related to a back condition in 
April 2006, when the Veteran submitted his claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

Only the Veteran's own contention, that service connection for 
his claimed conditions is warranted, stands in favor of his 
claims.  In this decision, the Board has considered all lay and 
medical evidence as it pertains to the issues on appeal.  38 
U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, as discussed above, the Veteran has contended that he 
sustained injuries after a car accident in 1968.  As a result, 
the Veteran claims that he has a back disability, a left hip 
disability, a left ankle disability, and a left knee disability.  
Taking the Veteran's statements of record as a whole, the Board 
finds, at best, that the Veteran did not incur permanent injuries 
as a result of a car accident in service and his statements are 
not credible regarding a chronic problem since service. 

Parenthetically, the Board has determined that the Veteran does 
not have current disabilities of the left hip, left ankle, or 
left knee.  The following discussion pertains to the credibility 
and competency of the Veteran's statements of record that the 
Veteran sustained injuries following a car accident.

While the Veteran contends in his August 2008 substantive appeal 
that he was severely injured in service when he was involved in a 
car accident and "ejected out of the rear window," the medical 
evidence and his various statements of record contradict these 
assertions, particularly his statement when he left the service.   

A VA treatment report from February 2010 revealed that the 
Veteran had on-going, left-sided pain.  He reported that the pain 
began ten years ago (in 2000) without any specific inciting 
events.  He recalled that about thirty years ago, while in 
service, he had a laceration injury that he sustained to his left 
medial knee, but the pain did not begin until twenty years later.  
The Veteran himself admitted that "the injury may not 
necessarily have contributed to the onset of this pain syndrome.  
Since it started up [ten] years ago, he feels that pain has 
progressively worsened."

Indeed, during the July 2010 personal hearing before the 
undersigned, the Veteran testified that his claimed conditions 
"started bothering [him] about 20 years ago."  Hearing 
transcript at 5.

The Veteran's statements of record, including his sworn 
testimony, overall, are highly probative evidence against the 
finding that the Veteran sustained injuries in an automobile 
accident in service and that those injuries resulted in the 
claimed conditions today.

As previously noted, the Veteran asserts that he incurred severe 
injuries as a result of his involvement in a car accident.  
However, the medical evidence of record, particularly the 
Veteran's service treatment reports, does not support this 
contention as the Veteran was never treated for any sustained 
injuries due to a car accident and he denied any problems like 
this at discharge.

The Board has weighed the Veteran's statements as to injuries 
sustained after a car accident and finds his current 
recollections and statements made in connection with a claim for 
VA compensation benefits to be of lesser probative value than the 
findings at service separation, the absence of complaints or 
treatment for years after service, his previous statements made 
for treatment purposes, his own previous histories of onset of 
symptoms given after service, and his sworn testimony.  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is against a finding that the Veteran sustained the 
claimed conditions as a result of a car accident.  

In addition, to the extent that the Veteran is of the opinion 
that he currently suffers from a back, a left hip, a left ankle, 
and a left knee disability, or that he had these conditions 
during service, such opinion is not competent evidence.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

As discussed above, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr, supra.

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. App. 
303 (2007) (varicose veins) and in Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (flat feet).  An example of the kind of medical 
condition of which a layperson is not competent to identify is 
found in Layno v. Brown, 6 Vet. App. 465, 469 (1994) (bronchial 
asthma).

Back, left hip, left ankle, and left knee disabilities would 
appear to fall into the latter class.  Thus, the Veteran's 
statements, that he currently has back, left hip, left ankle, and 
left knee conditions, and that they are related to service many 
years ago, are entitled to very low probative weight and are 
outweighed by the service and post-service treatment records.  

Simply stated, the Veteran's contentions regarding a relationship 
between his claimed disabilities and the occurrence of sustained 
injuries as a result of a car accident are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions are 
statements of causation.  Such statements clearly fall within the 
realm of opinions requiring medical expertise.  The Veteran has 
not demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities and are outweighed by the service and post-service 
treatment records, which also reveal that the Veteran does not 
have current diagnoses for a left hip, a left ankle, or a left 
knee disability.

Based on the above, the preponderance of the evidence is against 
his claim for entitlement to service connection for a back, a 
left hip, a left ankle, and a left knee disability, and these 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Left Leg Scar

Service connection may also be established with a showing of 
continuity of symptomatology in service and after discharge.  
This is only required where the condition noted during service 
(or in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

In Savage v. Gober, the United States Court of Appeals for 
Veterans Claims (Court) clarified this provision.  The Court 
explained that if the chronicity provision of 38 C.F.R. 
§ 3.303(b) is not applicable, as is the case here, service 
connection may still be available if (1) the condition is 
observed during service or any applicable presumption period; (2) 
continuity of symptomatology is demonstrated thereafter; and (3) 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A service treatment report from September 1968 indicated that the 
Veteran was treated for a five centimeter laceration of his left 
leg (no reference is made to the other disabilities at issue).  
The laceration was cleaned and closed.  This report, in service, 
tends to show that the Veteran had an observed condition during 
service.

Post-service, the medical evidence does not reflect continuity of 
symptomatology as there is no treatment report identifying a scar 
on the Veteran's left leg.  However, the evidence includes the 
Veteran's lay statements asserting continuity of symptoms, 
specifically that he has a scar residual of the laceration to his 
left leg in service.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

In this case, continuity of symptomatology is demonstrated after 
separation from service, satisfying the second requirement of 
Savage.  It may be inferred in the Veteran's claim for service 
connection for residuals of a laceration to his left leg that the 
Veteran has a scar on his left leg.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is certainly competent to identify a scar on 
his left leg.  Indeed, a scar is not a determination "medical in 
nature" and is capable of the Veteran's lay observation.  In 
addition, the Veteran is competent to report observing a scar 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  As discussed, he 
has indicated that he has scar residuals of the laceration to his 
left leg during service.

In May 2009, a Decision Review Officer (DRO) Conference Report 
indicated that the Veteran reported that his claimed conditions, 
to include "residual laceration of left leg" are due to an 
injury in service.  Again, this assertion demonstrates that there 
is a continuity of symptomatology, specifically, the scar on the 
Veteran's left leg.

Here, the evidence of record shows that the Veteran had an 
observed condition in service (a laceration to his left leg, 
which was treated and closed with sutures) and a continuity of 
symptomatology after separation (a scar of the left leg).  The 
evidence also indicates that the left leg scar is related to the 
Veteran's laceration of the left leg in service.  

As the requirements for establishing service connection have been 
met, the Veteran is entitled to service connection for a left leg 
scar.  The nature and extent of the disorder related to service 
is not before the Board at this time. 

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in May 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1)whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current back disability had onset during service or was 
otherwise etiologically related to his service.  The record is 
absent for any evidence of the second element discussed in 
McLendon, an event, injury, or disease occurring in service or 
within a presumptive period, involving the Veteran's back.  For 
that matter, there is no competent evidence of record of any 
association between the Veteran's current back disability and his 
service.  For these reasons, the Board declines to afford the 
Veteran a VA examination or obtain a medical opinion regarding 
the Veteran's back disability.

In addition, as discussed above, there is no competent evidence 
that the Veteran has had a left hip disability, left ankle 
disability, or a left knee disability during any time period on 
appeal.  To the extent that the Veteran asserts that he incurred 
these conditions in service, the record is absent for any 
evidence of persisting or recurring symptoms of the disabilities, 
either during active service or during any period of time 
encompassed by the Veteran's claim.  Therefore, the first factor 
in determining whether a medical examination is necessary is not 
satisfied and the Board declines to afford the Veteran an 
examination for his claim for service connection for a left hip 
disability, a left ankle disability, and a left knee disability.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.

Entitlement to service connection for a left ankle disability is 
denied.

Entitlement to service connection for a left knee disability is 
denied.

Entitlement to service connection for a left leg scar is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


